IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-20659
                         Summary Calendar
                        __________________

UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DUNDRE ROBERSON,

                                      Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 95-CR-41-2
                       - - - - - - - - - -
                           May 20, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Dundre Roberson appeals his conviction and sentence for

using or carrying a firearm during and in relation to a drug-

trafficking crime in violation of 18 U.S.C. § 924(c).    He argues

that the evidence is insufficient to support his conviction in

light of the recent Supreme Court decision, Bailey v. United

States, 116 S. Ct. 501 (1995).   Because the evidence was more

than sufficient to show that Roberson actively employed a pistol

in relation to the drug-trafficking offenses of which he was also




        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-20659
                               -2-

convicted, his argument is meritless.    See Bailey, 116 S. Ct. at

508-09.

     AFFIRMED.